DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the risk set".  There is insufficient antecedent basis for this limitation in the claim.  Claims 9, 11, 13, and 16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. 2017/0274907 A1).

Claim 1, Palmer teaches:
A management assistance system (Palmer, Fig. 1) that assists management of a driving situation of a driver who drives a target vehicle (Palmer, Paragraph [0014], The feedback to the driver may be provided in real-time and/or at other times.), the management assistance system comprising: 
a first monitoring device (Palmer, Fig. 1: 14, 22) that is mounted on the target vehicle to monitor a travel state of the target vehicle (Palmer, Paragraphs [0017-0018], There are one or more sensors 14, wherein a first sensor 14, e.g. accelerometer, is used to detect sudden acceleration/deceleration of the vehicle 11, i.e. a travel state of the target vehicle.  Another example is an image sensor that is capable of detecting the number of times vehicle 11 serves within a certain duration of time (see Palmer, Paragraph [0034]).  The combination of the feedback component 22 along with data from at least one sensor 14 enables the feedback component 22 to generate corresponding feedback to the driver (see Palmer, Paragraphs [0045-0046]).); 
a second monitoring device (Palmer, Fig. 1: 14, 22) that is mounted on the target vehicle to monitor a physical state during driving of the driver (Palmer, Paragraphs [0017-0018], One or more sensors 14 generate output signals conveying driving behavior information, i.e. a physical state during driving of the driver.  Examples include whether the driver is sleepy or sleeping, or the driver’s heart rate (see Palmer, Paragraph [0034]).  The combination of the feedback component 22 along with data from at least one sensor 14 enables the feedback component 22 to generate corresponding feedback to the driver (see Palmer, Paragraphs [0045-0046]).  Thus, a subsequent sensor 14 in combination with feedback component 22 would be functionally equivalent to a second monitoring device.); 
a server (Palmer, Fig. 1: 12b, Paragraph [0014], Second processor 12b may be in a server.) configured to wirelessly communicate with the first monitoring device and the second monitoring device (Palmer, Paragraph [0023], Second processor 12b may communication with sensor(s) 14 over a wireless network.); and 
a manager terminal (Palmer, Fig. 1: 12a) configured to wirelessly communicate with the server (Palmer, Paragraph [0023], One or more components of system 10 may communicate with each other wirelessly.), 
wherein 
when the travel state satisfies a prescribed first warning condition, the first monitoring device outputs a first warning signal to the target vehicle (Palmer, Paragraphs [0045-0046], The feedback component 22 generates feedback to the driver based on data, e.g. the speed of the vehicle 11 is faster than the speed limit.) and transmits first monitoring information corresponding to the travel state to the server together with identification information for identifying the target vehicle or the driver serving as a transmitting source (Palmer, Paragraph [0049], Driver behavior information is obtained by response component 24, of second processor 12b, during and/or subsequent to the provision of the feedback.  It would have been obvious to one of ordinary skill in the art for the driver behavior information to identify the driver for which the feedback information is intended, otherwise the invention would be inoperable for its intended purpose, e.g. feedback information could be sent to the wrong driver.), 
when the physical state during driving satisfies a prescribed second warning condition, the second monitoring device outputs a second warning signal to the target vehicle (Palmer, Paragraphs [0045-0046], The feedback component 22 generates feedback to the driver based on data, e.g. driving behavior data.) and transmits second monitoring information corresponding to the physical state during driving to the server together with the identification information (Palmer, Paragraph [0049], Driver behavior information is obtained by response component 24, of second processor 12b, during and/or subsequent to the provision of the feedback.  It would have been obvious to one of ordinary skill in the art for the driver behavior information to identify the driver for which the feedback information is intended, otherwise the invention would be inoperable for its intended purpose, e.g. feedback information could be sent to the wrong driver.), and 
the server includes, 
a determination processing unit (Palmer, Fig. 1: 24) that receives the first monitoring information transmitted from the first monitoring device and the second monitoring information transmitted from the second monitoring device (Palmer, Paragraph [0049], The response component 24 obtains driving behavior information during and/or subsequent to the provision of the feedback.), 
a storage unit (Palmer, Fig. 1: 13) that stores a monitoring-required determination condition for determining whether or not a driving situation of the driver reaches a monitoring-required level (Palmer, Paragraph [0015], Electronic storage 13 represents individual storage, including memory of second processor 12b.  Electronic storage 13 stores software instructions as well as driver behavior data.  Thus, it would have been obvious to one of ordinary skill in the art for the electronic storage 13 of second processor 12b to store the necessary data and software instructions for the response component 24 and feedback adjustment component 25 to determine the responsiveness of the driver, and whether or not feedback needs to be adjusted.  The driver responsiveness determination is thus functionally equivalent to a monitoring-required level/condition.),
a determination processing unit that determines whether or not the monitoring-required determination condition is satisfied based on the first monitoring information and the second monitoring information received by the receiving unit (Palmer, Paragraph [0056], The response component 24 determines the driver’s responsiveness, i.e. if the monitoring-required determination condition is satisfied.), and 
a transmitting unit that, when the determination processing unit determines that the monitoring-required determination condition is satisfied, transmits monitoring-required notification information indicating that the driving situation of the driver reaches the monitoring- required level to the feedback devices together with the identification information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  It would have been obvious to one of ordinary skill in the art for the feedback to be transmitted along with identification information because the system knows how the driver previously responded to feedback (see Palmer, Paragraph [0055]) in order to determine whether the particular driver would be responsive to a specific type of feedback.).
Palmer does not specifically teach:
Separate receiving unit and determination processing units, and 
transmitting monitoring-required notification information to the manager terminal.
As per the limitations of separate receiving unit and determination processing units, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Palmer by separating the components to their corresponding software programs, as a matter of engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  See MPEP 2144.04.
As per the limitation of transmitting monitoring-required notification information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses. 

Claim 4, Palmer further teaches:
The management assistance system according to claim 1, wherein the storage unit stores the monitoring-required determination condition corresponding to the identification information (Palmer, Paragraph [0015], The electronic storage 13 stores driving behavior information, trigger information, feedback information, information relating to the provision of feedback, driver responsiveness information, information determined by processors 12a and 12b, and other information.).

Claim 5, Palmer further teaches:
The management assistance system according to claim 4, wherein the storage unit stores information on a pre-driving physical state, which is a physical state before driving the target vehicle, of the driver, in association with the identification information (Palmer, Paragraphs [0035] and [0054], Triggers and historical feedback responsiveness of the driver are examples of physical states of the driver before a current driving session that are stored and associated with the driver.); and 
the server includes a correction processing unit that corrects the monitoring-required determination condition based on the pre-driving physical state for each driver (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  Thus, the modified feedback is in response to, for example, the historical feedback responsiveness of the driver.).

Claim 6, Palmer further teaches:
The management assistance system according to claim 1, further comprising, 
a traveling road determination device that is mounted on the target vehicle and that, at a time point where a road on which the target vehicle is traveling is changed from a general road to a highway and a time point where the road is changed from a highway to a general road (Palmer, Paragraph [0029], The sensors 14 are able to collect location information, which includes data regarding the road on which the vehicle is traveling and the relative position of the vehicle to the road.  It would have been obvious to one of ordinary skill in the art for the location(s) to be indicative of a “general road” and a highway.  It is noted that the term “general road” is interpreted as any non-highway road.), transmits information indicating the change to the server together with the information related to the changed time (Palmer, Paragraph [0049], Data obtained by the response component 24 includes driving data.  Additionally, time data is also received by the processors (see Palmer, Paragraph [0004]).); and 
the storage unit stores the monitoring-required determination condition (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.) that differs depending on whether the road on which the target vehicle is travelling is the general road or the highway (Palmer, Paragraph [0049], It would have been obvious to one of ordinary skill in the art for the driver behavior and responsiveness to be variable, and the system in Palmer is capable of having the driver responsiveness, i.e. the monitoring-required determination condition, to be different or the same on different types of roads.).

Claim 7, Palmer further teaches:
The management assistance system according to claim 1, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Claim 14, Palmer further teaches:
The management assistance system according to claim 4, further comprising, a traveling road determination device that is mounted on the target vehicle and that, at a time point where a road on which the target vehicle is traveling is changed from a general road to a highway and a time point where the road is changed from a highway to a general road (Palmer, Paragraph [0029], The sensors 14 are able to collect location information, which includes data regarding the road on which the vehicle is traveling and the relative position of the vehicle to the road.  It would have been obvious to one of ordinary skill in the art for the location(s) to be indicative of a “general road” and a highway.  It is noted that the term “general road” is interpreted as any non-highway road.), transmits information indicating the change to the server together with the information related to the changed time (Palmer, Paragraph [0049], Data obtained by the response component 24 includes driving data.  Additionally, time data is also received by the processors (see Palmer, Paragraph [0004]).); and 
the storage unit stores the monitoring-required determination condition (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.) that differs depending on whether the road on which the target vehicle is travelling is the general road or the highway (Palmer, Paragraph [0049], It would have been obvious to one of ordinary skill in the art for the driver behavior and responsiveness to be variable, and the system in Palmer is capable of having the driver responsiveness, i.e. the monitoring-required determination condition, to be different or the same on different types of roads.).

Claim 17, Palmer further teaches:
The management assistance system according to claim 4, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Claim 18, Palmer further teaches:
The management assistance system according to claim 5, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Claim 19, Palmer further teaches:
The management assistance system according to claim 6, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Claims 2-3, 8-13, and 15-16 and are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. 2017/0274907 A1) in view of Shibata et al. (U.S. 2018/0365998 A1).

Claim 2, Palmer teaches:
The management assistance system according to claim 1, wherein 
the first monitoring information includes information according to risk degree of the travel state (Palmer, Paragraph [0049], For example, a travel state includes a vehicle being close to a guard rail, which runs the risk of the vehicle hitting the guard rail versus instances where the vehicle is not close to the guard rail.); 
the second monitoring information includes information according to non-awakening degree of the driver (Palmer, Paragraph [0034], For example, a driver may be determined to be sleepy or sleeping, which represents non-awakening degrees of the driver.); 
when receiving the first monitoring information and the second monitoring information, the receiving unit stores the identification information corresponding to transmitting source (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  It would have been obvious to one of ordinary skill in the art for the feedback to be transmitted along with identification information because the system knows how the driver previously responded to feedback (see Palmer, Paragraph [0055]) in order to determine whether the particular driver would be responsive to a specific type of feedback.), time information related to received date and time (Palmer, Paragraph [0004], Time information is also collected.  It would have been obvious to one of ordinary skill in the art for the date to also be included as “time information”.), the first monitoring information and the second monitoring information (Palmer, Paragraph [0049], Driver behavior information is obtained by response component 24, of second processor 12b, during and/or subsequent to the provision of the feedback.) in the storage unit (Palmer, Paragraph [0015]); and 
the monitoring-required determination condition includes information related to monitoring target occurrence time interval (Palmer, Paragraph [0030], Driving data may be included within a duration of time pertaining to a particular driver behavior.) and number of occurrence threshold value defined according to the risk and the non-awakening degree (Palmer, Paragraphs [0034] and [0049], In both the guard rail example and the sleepy or asleep example, the number of occurrence threshold value is 0, i.e. if the system determines the vehicle is near the guard rail or that the driver is sleepy/asleep during a monitoring period only once, feedback may be provided.);
the determination processing unit determines that the monitoring-required determination condition is satisfied when the number of occurrences of the risk described in the first monitoring information or the non-awakening degree described in the second monitoring information within the monitoring target occurrence time interval exceeds the number of occurrence threshold value based on the first monitoring information, the second monitoring information, and the time information stored in the storage unit (Palmer, Paragraphs [0034] and [0049], In both the guard rail example and the sleepy or asleep example, the number of occurrence threshold value is 0, i.e. if the system determines the vehicle is near the guard rail or that the driver is sleepy/asleep during a monitoring period only once, which represents a number greater than the threshold value of 0, feedback may be provided.), and
a driver responsiveness rating using numbers (Palmer, Paragraph [0008]) and counting the number of time the vehicle swerves within a certain duration of time (Palmer, Paragraph [0034]).
Palmer does not specifically teach:
The first monitoring information includes information converted into numerical values according to risk degree of the travel state; 
the second monitoring information includes information converted into numerical values according to non-awakening degree of the driver.
Shibata teaches:
A numerical value (Shibata, Paragraph [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Palmer by integrating the teaching of a numerical value as taught by Shibata.
The motivation would be to accurately determine the riskiness of a driver condition of a vehicle (see Shibata, Paragraph [0005]).

Claim 3, Palmer in view of Shibata further teaches:
The management assistance system according to claim 2, wherein the first monitoring device detects at least one of a separation distance between the target vehicle and a front obstacle located in front of the target vehicle, whether the target vehicle departed from a lane in which the target vehicle is traveling, and an acceleration of the target vehicle (Palmer, Paragraph [0034], One example is when sensors determines that the vehicle 11 is swerving in/out of the lane.), determines the risk set in advance based on the detection result (Palmer, Paragraph [0034], The system may determine that the driver is sleepy or sleeping based on the swerving vehicle, which is functionally equivalent to a risk set.); and 
the second monitoring device detects at least one of a heartbeat and a pulse wave of the driver (Palmer, Paragraph [0034]), and determines the non-awakening degree set in advanced based on the detection result (Palmer, Paragraph [0034], The system may determine if the driver is sleepy or sleeping.).

Claim 8, Palmer in view of Shibata further teaches:
The management assistance system according to claim 2, wherein the storage unit stores the monitoring-required determination condition corresponding to the identification information (Palmer, Paragraph [0015], The electronic storage 13 stores driving behavior information, trigger information, feedback information, information relating to the provision of feedback, driver responsiveness information, information determined by processors 12a and 12b, and other information.).

Claim 9, Palmer in view of Shibata further teaches:
The management assistance system according to claim 3, wherein the storage unit stores the monitoring-required determination condition corresponding to the identification information (Palmer, Paragraph [0015], The electronic storage 13 stores driving behavior information, trigger information, feedback information, information relating to the provision of feedback, driver responsiveness information, information determined by processors 12a and 12b, and other information.).

Claim 10, Palmer in view of Shibata further teaches:
The management assistance system according to claim 8, wherein the storage unit stores information on a pre-driving physical state, which is a physical state before driving the target vehicle, of the driver, in association with the identification information (Palmer, Paragraphs [0035] and [0054], Triggers and historical feedback responsiveness of the driver are examples of physical states of the driver before a current driving session that are stored and associated with the driver.); and 
the server includes a correction processing unit that corrects the monitoring-required determination condition based on the pre-driving physical state for each driver (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  Thus, the modified feedback is in response to, for example, the historical feedback responsiveness of the driver.).

Claim 11, Palmer in view of Shibata further teaches:
The management assistance system according to claim 9, wherein the storage unit stores information on a pre-driving physical state, which is a physical state before driving the target vehicle, of the driver, in association with the identification information (Palmer, Paragraphs [0035] and [0054], Triggers and historical feedback responsiveness of the driver are examples of physical states of the driver before a current driving session that are stored and associated with the driver.); and 
the server includes a correction processing unit that corrects the monitoring-required determination condition based on the pre-driving physical state for each driver (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  Thus, the modified feedback is in response to, for example, the historical feedback responsiveness of the driver.).

Claim 12, Palmer in view of Shibata further teaches:
The management assistance system according to claim 2, further comprising, 
a traveling road determination device that is mounted on the target vehicle and that, at a time point where a road on which the target vehicle is traveling is changed from a general road to a highway and a time point where the road is changed from a highway to a general road (Palmer, Paragraph [0029], The sensors 14 are able to collect location information, which includes data regarding the road on which the vehicle is traveling and the relative position of the vehicle to the road.  It would have been obvious to one of ordinary skill in the art for the location(s) to be indicative of a “general road” and a highway.  It is noted that the term “general road” is interpreted as any non-highway road.), transmits information indicating the change to the server together with the information related to the changed time (Palmer, Paragraph [0049], Data obtained by the response component 24 includes driving data.  Additionally, time data is also received by the processors (see Palmer, Paragraph [0004]).); and 
the storage unit stores the monitoring-required determination condition (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.) that differs depending on whether the road on which the target vehicle is travelling is the general road or the highway (Palmer, Paragraph [0049], It would have been obvious to one of ordinary skill in the art for the driver behavior and responsiveness to be variable, and the system in Palmer is capable of having the driver responsiveness, i.e. the monitoring-required determination condition, to be different or the same on different types of roads.).

Claim 13, Palmer in view of Shibata further teaches:
The management assistance system according to claim 3, further comprising, a traveling road determination device that is mounted on the target vehicle and that, at a time point where a road on which the target vehicle is traveling is changed from a general road to a highway and a time point where the road is changed from a highway to a general road (Palmer, Paragraph [0029], The sensors 14 are able to collect location information, which includes data regarding the road on which the vehicle is traveling and the relative position of the vehicle to the road.  It would have been obvious to one of ordinary skill in the art for the location(s) to be indicative of a “general road” and a highway.  It is noted that the term “general road” is interpreted as any non-highway road.), transmits information indicating the change to the server together with the information related to the changed time (Palmer, Paragraph [0049], Data obtained by the response component 24 includes driving data.  Additionally, time data is also received by the processors (see Palmer, Paragraph [0004]).); and 
the storage unit stores the monitoring-required determination condition (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.) that differs depending on whether the road on which the target vehicle is travelling is the general road or the highway (Palmer, Paragraph [0049], It would have been obvious to one of ordinary skill in the art for the driver behavior and responsiveness to be variable, and the system in Palmer is capable of having the driver responsiveness, i.e. the monitoring-required determination condition, to be different or the same on different types of roads.).

Claim 15, Palmer in view of Shibata further teaches:
The management assistance system according to claim 2, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Claim 16, Palmer in view of Shibata further teaches:
The management assistance system according to claim 3, further comprising a position information detection device that is mounted on the target vehicle and that detects current position information of the target vehicle (Palmer, Paragraph [0017], One of the plurality of sensors 14 includes sensing location information.) and transmits the position information to the server (Palmer, Paragraph [0049], Driver behavior data, including data from sensors 14, are obtained by the response component 24 in order to provide feedback to the driver, as necessary.), wherein when the first monitoring information or the second monitoring information is received by the receiving unit, the server stores the position information of the target vehicle at the time of reception in the storage unit together with each monitoring information (Palmer, Paragraph [0015], The electronic storage 13 stores all information, including driving behavior information and feedback information, for example.), and when the determination processing unit determines that the monitoring-required determination condition is satisfied, the transmitting unit transmits the monitoring-required notification information to the manager terminal together with the identification information and the position information (Palmer, Paragraph [0056], If it is determined that the driver is not responsive to the feedback, i.e. the monitoring-required determination condition is satisfied, the feedback adjustment component 25 selects a feedback that the driver may respond to better.  As per the limitation of transmitting monitoring-required notification information and the position information to the manager terminal, it would have been obvious to one of ordinary skill in the art for the first processor 12a, when implemented as a processor for vehicle 11 having feedback devices 15, to receive the feedback from feedback adjustment component 25.  The first processor 12a may be configured for processing capabilities, e.g. as a central processing unit (see Palmer, Paragraph [0024]), and one of ordinary skill in the art would be motivated to utilize first processor 12a to control feedback devices 15, to ensure feedback devices 15 function to their intended uses.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683